EXHIBIT 10.43

      THIRD AMENDMENT TO CREDIT AGREEMENT

        This Third Amendment to Credit Agreement (this “Third Amendment to
Credit Agreement”) is made as of this 1st day of September, 2004, between ASCENT
ASSURANCE, INC. (the “Borrower”); the several entities identified on the
signature pages to the Credit Agreement (as defined below) as Lenders and each
other person that becomes a Lender (collectively, “Lenders,” and each
individually, a “Lender”); and CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC
(formerly CREDIT SUISSE FIRST BOSTON MANAGEMENT CORPORATION) (“CSFBM”), as
Administrative Agent (In such capacity, the “Administrative Agent”), and as
Arranger (in such capacity, the “Arranger”).

WITNESSETH

        WHEREAS, the Borrower, the Lenders, the Administrative Agent and the
Arranger are parties to a Credit Agreement dated as of April 17, 2001, as
amended (the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrower; and

        WHEREAS, the parties wish to amend the Credit Agreement to eliminate
certain financial covenants and to amend the definition of “Indebtedness”;

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the adequacy of which is
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto hereby agree as follows:

        Section 1. Definitions. Except as otherwise defined in this Third
Amendment to Credit Agreement, terms defined in the Credit Agreement are used
herein as defined therein.

        Section 2. Amendments. Upon satisfaction of the conditions set forth in
Section 4 of this Third Amendment to Credit Agreement, the Credit Agreement
shall, effective as of the date hereof, be amended as follows:

        2.1 Credit Agreement References. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as ‘hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.

        2.2 Definitions. (a) Section 1.1 of the Credit Agreement shall be
amended by adding the following new definition:

        “Cutler Employment Agreement” means the employment agreement dates as of
September 1, 2004 between Borrower and Mr. Ben Cutler, as the same may be
amended from time to time.

        (b)  Section 1.1 of the Credit Agreement shall be amended by deleting
the definition of “Indebtedness” and replacing it in its entirely with the
following definition:

        “Indebtedness” means with respect to any Person at any date, (a) Debt
for Borrowed Money of that Person, (b) all indebtedness of that Person for the
deferred purchase price of property or services (other than current trade
liabilities and accrued expenses incurred in the ordinary course of that
Person’s business and payable in accordance with customary practices), (c) all
outstanding reimbursement obligations of that Person in respect to of
outstanding letters of credit, acceptances and similar obligations issued or
created for the account of that Person, (d) all liabilities secured by any Lien
on any property owned by that Person even if that Person has not assumed ot
otherwise become liable for the payment thereof, (e) liabilities arising under
Hedging Agreements of that person (other than interest rate caps purchased by
it), (f) all Guaranties of that person and (g) all Capital Lease Obligations of
that Person; provided that, notwithstanding the foregoing, no present or future
payment obligation of Borrower under the Cutler Employment Agreement shall
constitute “Indebtedness” for purposes of this Agreement.

        2.3 Minimum Net Worth. Section 6.1(a) of the Credit Agreement shall be
deleted in its entirety and designated as "Reserved".

        Section 3. Reaffirmation of the Borrower. The Borrower hereby represents
and warrants to CSFBM that upon execution hereof no event of Default has
occurred and is continuing under the Credit Agreement and the Credit Agreement
as so amended, shall remain in full force and effect.

        Section 4. Conditions Precedent. The effectiveness of this Third
Amendment to Credit Agreement is expressly conditioned upon CSFBM having
received one or more counterparts of this Third Amendment to Credit Agreement
duly executed by the Borrower.

        Section 5. Miscellaneous. Except as herein provided, the Credit
Agreement and each other Loan Document shall remain unchanged and in full force
and effect. This Third Amendment and each other Loan Document shall remain
unchanged and in full force and effect. This Third Amendment to Credit Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same document.
This Third Amendment to Credit Agreement shall be governed by, and construed in
accordance with, the law of the state of New York.


        IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
to Credit Agreement to be duly executed and delivered as of the day and year
first above written.

BORROWER:

  ASCENT ASSURANCE, INC.   By /Cynthia B. Koenig/
Name: Cynthia B. Koenig
Title: Senior VP, CFO & Treasurer

ADMINISTRATIVE AGENT AND ARRANGER:

  CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC   By /Alan Freudenstein/
Name: Alan Freudenstein
Title: President

LENDERS:

  CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC   By /Alan Freudenstein/
Name: Alan Freudenstein
Title: President